Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   DETAILED ACTION
                                                        REJECTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited “The use of” would not fall in one of the four categories of patent eligible subject matter.  
Thus, “A method of using” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The recited “primary amino groups, i.e. the compounds of formula V” in line 5 of claim 3 would lack antecedent basis in claim 1.  Also, replacement of “primary amino group, i.e. the compounds of formula V” with “primary amino group having the compounds of formula V” is suggested after amendment (i.e. further recitation of the formula V) since the i.e. clause would be redundant.
The recited “the heteroatom-containing radicals including e.g. those that  ---;” in claim 3 (it appears three times) is indefinite since it would be an expression of a range within a range.  Also, replacement of “(primary amino groups excepted)” (it appears three times) with “except primary amino groups” is suggested for a better form.
The recited “alkylene group having 1 to 6 carbon atoms” for various R groups of claims 3, 4,12 and 13 is confusing since CH2 as R1 for the formula III would yield a carbon atom of the CH2 having tri-valency, not required four valency.
The recited “a bond” for R3, R4, R5, R6, R10, R11 and R12 of claims 3 and 12 is confusing since Y3a having R3 as the bond would not make sense for example.
The recited “preferably CH2” of claims 4 and 13 is indefinite since it would be an expression of a range within a range.  
The recited “of the type described above in claims 6 and 15 would lack antecedent basis in claim 1 and deletion of “of the type” is suggested.
The recited “a mixture with further polyaspartic esters different from A1” and “compositions comprising polyaspartic esters (component A2)” of claim 7 would be same and thus deletion of one of clauses is suggested. 

The recited “preferably two component coating compositions (2C coating compositions)” of claims 8 and 9 is indefinite since it would be expression of a range within a range.  Separate dependent claims reciting a narrower limitation is suggested.
The recited “comprising or consisting of” in line 6 of claim 9 is indefinite since the consisting” of is a closed term as opposed “comprising” which is an open term.
The recited “further polyaspartic esters different from A1” and “compositions A2 comprising or consisting of polyaspartic esters” of claim 9 would be same and thus deletion of one of clauses is suggested.
Claim 1 recites optional one or more polyaspartic esters having the general formula (II) and thus the recited optional polyaspartic esters different from A1 or compositions A2 comprising or consisting of polyaspartic esters for a2) of claim 9 is confusing since it is unclear whether the recited optional polyaspartic esters for the a2) would encompass the optional one or more polyaspartic esters having the general formula (II) of claim 1 or other polyaspartic esters. 
Replacement of “primary amino group, i.e. the compounds of formula V” of claim 12 with “primary amino group having the compounds of formula V” is suggested after amendment (i.e. further recitation of the formula V). since the i.e. clause would be redundant.
The recited “the heteroatom-containing radicals including e.g. those that  ---;” in claim 12 (it appears three times) is indefinite since it would be an expression of a range 
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks et al. (US 5,243,012) in view of Kohler et al. (US 7,253,252).
Wicks et al. teach polyaspartic esters obtained from reaction of maleic or fumaric esters and n-valent amine and a coating composition thereof further comprising a polyisocyanate component in abstract and at col. 4, line 46 to col. 5, line 58.  Wicks et al. teach that X of the formula (I) comprises aliphatic, araliphatic or cycloaliphatic polyamine at col. 4, lines 59-64.  Wicks et al. teach employing at least one polyaspartic esters in abstract and thus the recited mixture of claim 7 would have been an obvious modification to one skilled in the art.
The instant invention further recites that X of a formula (I) comprises a residue of cyclic ethers over Wicks et al.
Kohler et al. teach polyaspartic esters and teach and equate n-valent amine having aliphatic, araliphatic or cycloaliphatic radical having 1 to 20 carbon atoms and 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the functionally equivalent n-valent amine having cycloaliphatic radical having 1 to 20 carbon atoms containing ether bridges taught by Kohler et al. in Wicks et al. since utilization the n-valent amine having various functional groups such as aliphatic, araliphatic or cycloaliphatic optionally having ether bridges for the reaction with the maleic or fumaric esters is well-known as taught by Kohler et al. and further to coat substrates in order to obtain coated substrates thereof which are taught by Wicks et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to starting materials obtained in a biobased manner of claims 6 and 15, it would be immaterial whether the cyclic ethers are obtained in a biobased manner or not since the cyclic ethers would be same regardless of a method of obtaining them. An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.

s 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks et al. (US 5,243,012) in view of Kohler et al. (US 7,253,252) as applied to claims 1, 2, 6-11 and 15 above, and further in view of Fisch et al. (US 3,072,607) or DE 1113565 (Sep. 7, 1961).
The instant invention further recites that formula III and formula IV for the cyclic ethers over Kohler et al. 
The cycloaliphatic radical having 1 to 20 carbon atoms containing ether bridges of Kohler et al. would encompass the formulae III and IV.
Fisch et al. teach the cycloaliphatic radical containing ether bridges at col. 3, lines 12-70 such as furane [sic] (col. 3, line 35) and two component (2K) coating compositions at col. 2, lines 3-6.  Further, the Formula I taught at col. 3 would make the instant formula IV obvious when n is 1 yielding absence of R4 unit.
DE also teaches the cycloaliphatic radical containing ether bridges at col. 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the are well-known cyclic ethers taught by Fisch et al. or DE in Wicks et al and Kohler et al. as the X of the n-valent amine since cycloaliphatic having ether bridges is well-known as taught by Fisch et al. and DE absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,968,165 in view of Kohler et al. (US 7,253,252), Fisch et al. (US 3,072,607) or DE 1113565 (Sep. 7, 1961). Although the claims at issue are not identical, they are not patentably distinct from each other because cycloaliphatic polyamine containing one or more heteroatoms as X of claim 1 the patent would encompass the instant cyclic ether since an oxygen atom of one of well-known heteroatoms in the art as taught by Kohler et al. (US 7,253,252), Fisch et al. (US 3,072,607) and DE 1113565 (Sep. 7, 1961) discussed above and because the instant process of claim 2 would permit a step of purification taught by claim 2 of the patent.

Claims 1-7, 9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,230,522 in view of Kohler et al. (US 7,253,252), Fisch et al. (US 3,072,607) or DE 1113565 (Sep. 7, 1961). Although the claims at issue are not identical, they are not patentably distinct cycloaliphatic polyamine containing one or more heteroatoms as X of claim 1 the patent would encompass the instant cyclic ether since an oxygen atom of one of well-known heteroatoms in the art as taught by Kohler et al. (US 7,253,2 2), Fisch et al. (US 3,072,607) and DE 1113565 (Sep. 7, 1961) discussed above and because the instant coating composition would permit presence of other component such as hydroxyl-groups containing component yielding polyurethane of the patent.

Claims 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17,426,767.  Although the claims at issue are not identical, they are not patentably distinct from each other because cycloaliphatic polyamine containing one or more heteroatoms as X of claim 1 the copending Application would encompass the instant cyclic ether since an oxygen atom of one of well-known heteroatoms in the art.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 17, 2022                                                  /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762